                    Case 1:19-cr-00108-SPW Document 97 Filed 04/15/21 Page 1 of 7
                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                  JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 19-108-BLG-SPW-2
 GREGG ALLEN JOHNSON                                                       USM Number: 17745-046
                                                                           Leo Sanford Selvev, II
                                                                           DcfcndaiU's Attorney



THE DEFENDANT:
 lEl   pleaded guilty to count(s)                        1 and 2 of the Superseding Information
       pleaded nolo contendere to count(s) which
 □
       was accepted by the court
       was found guilty on count{s) after a plea of
  □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              Offense Ended    Count
 21:846=Cp.F Conspiracy To Possess With Intent To Distribute                                      06/03/2019       Is
 Methamphetamine
 18:924C.F Possession Of A Firearm In Furtherance Of A Drug Trafficking                           06/03/2019       2s
 Crime; I8:924{D) - Criminal Forfeiture




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □     The defendant has been found not guilty on count(s)
 Kl    The originally filed Indictment is dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fi nes, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
 material changes in economic circumstances.


                                                             April 14. 2021
                                                             Date oflmposition ofJudgmcnt




                                                              signature ofJudge


                                                             Susan P. Watters
                                                             United States District Judge
                                                             Name and Title of Judge


                                                             April 14, 2021
                                                             bate
Case 1:19-cr-00108-SPW Document 97 Filed 04/15/21 Page 2 of 7
Case 1:19-cr-00108-SPW Document 97 Filed 04/15/21 Page 3 of 7
Case 1:19-cr-00108-SPW Document 97 Filed 04/15/21 Page 4 of 7
Case 1:19-cr-00108-SPW Document 97 Filed 04/15/21 Page 5 of 7
Case 1:19-cr-00108-SPW Document 97 Filed 04/15/21 Page 6 of 7
Case 1:19-cr-00108-SPW Document 97 Filed 04/15/21 Page 7 of 7
